Citation Nr: 0014350	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-33 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for a low back disability.  

Entitlement to an evaluation in excess of 10 percent for a 
left foot disability. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to October 
1968.  

By rating action dated in January 1984 the Department of 
Veterans Affairs (VA) Regional Office Musgokee, Oklahoma, 
granted service connection for a psychiatric disability, but 
denied service connection for a low back disability and a 
stomach disability.  In November 1987, the veteran submitted 
additional information to reopen his claim for service 
connection for a low back disability and also claimed service 
connection for an ankle disability.  In a March 1988 rating 
action, the regional office denied entitlement to service 
connection for an ankle disability and held that no new and 
material evidence had been submitted to reopen the claim for 
service connection for a low back disability.  In November 
1989, the veteran filed a request to reopen his claim for 
service connection for a low back disability and left ankle 
or foot disabilities.  In a February 1990 rating action, the 
regional office denied service connection for low back and 
foot conditions, and the veteran initiated, but did not 
perfect, a substantive appeal.  

In April 1996, the veteran submitted additional information 
for the purpose of reopening his claims.  In a May 1996 
rating action, the regional office held that the additional 
evidence was not new and material and was insufficient to 
reopen the claims for service connection for low back, left 
ankle and foot disabilities.  The veteran appealed from those 
decisions.  

The case was initially before the Board of Veterans' Appeals 
(Board) in March 1998.  The Board held that new and material 
evidence had been submitted to reopen the claims for service 
connection for a low back disability, left ankle and foot 
disability.  The Board remanded the case to the regional 
office for further development and review of the record on a 
de novo basis.  In a November 1998 rating action, the 
regional office granted service connection for a left foot 
condition, rated 10 percent disabling.  The veteran appealed 
for an evaluation in excess of 10 percent for the left foot 
condition.  In a September 1999 rating action, the regional 
office granted service connection for a left ankle condition, 
rated 10 percent disabling.  The regional office continued 
the denial of service connection for a low back disability.  

As a result of the above noted adjudication, the issues 
currently in appellate status are those of service connection 
for a low back disability and an increased rating for the 
foot disability.  However, on review the Board notes that 
statements made by the veteran's representative in March 2000 
and testimony by the veteran at the April 2000 video 
conference can reasonably be construed as a notice of 
disagreement with the rating action dated in September 1999 
assigning a 10 percent evaluation for the veteran's left 
ankle disability.  Accordingly, the question of entitlement 
to an evaluation in excess of 10 percent for the veteran's 
left ankle condition must be remanded by the Board to the 
regional office for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The record further reflects that in September 1999 the 
regional office issued a supplemental statement of the case 
on the question of whether service connection could be 
established for the veteran's low back condition as secondary 
to his left foot and left ankle disabilities.  However, 
during the April 2000 video conference, it was indicated that 
the veteran was not claiming service connection for a low 
back disability on that basis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claim for 
an evaluation in excess of 10 percent for his left foot 
disability has been obtained by the regional office.  

2.  During service the veteran was treated on several 
occasions for complaints of low back pain.

3.  A private physician has reported treating the veteran for 
low back problems from 1969 to 1980.

4.  When the veteran was examined by the VA in October 1983 a 
diagnosis was made of intermittently symptomatic recurrent 
myalgia of the left lumbar paravertebral muscles by history.  

5.  The veteran currently has chronic low back disability, 
variously diagnosed.  There is a reasonable probability that 
the current low back condition is etiologically related to 
the back complaints noted and treated in service.

6.  The veteran's left foot is tender.  There is no swelling 
or redness.  The foot condition is productive of no more than 
moderate disability.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is warranted 
as there is a reasonable probability that his current low 
back manifestations are related to the complaints and 
symptoms reported during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).

2.  An evaluation in excess of 10 percent for the veteran's 
left foot disability is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Code 5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  

I.  The Claim for Service Connection for a Low Back 
Disability.

The veteran's service medical records reflect that in April 
1966 he was seen for an onset of pain in the sacrum while 
doing sit-ups.  Various findings were recorded including 
tenderness over the sacrum at the midline.  An impression was 
made of a mild contusion.  

The veteran was again seen during service on August 28, 1966 
and it was indicated that, while sneezing, he had suddenly 
had a backache.  On examination bending over was limited.  
The left paravertebral muscles were in spasm.  A diagnosis 
was made of acute low back strain.  He was hospitalized 
overnight for his low back pain.  His flexion and extension 
were moderately limited.  He had left paravertebral muscle 
spasm.  The veteran was again admitted to a hospital on 
September 2, 1966 for low back pain.  Physical examination 
showed muscle spasm and tenderness on the left side.  He was 
treated with muscle relaxants, bed rest and analgesics.  His 
lumbosacral spine was X-rayed and was found to be without any 
bony abnormalities.  He was discharged to duty free of pain 
and muscle spasm on September 7.  

In late August 1967 he was seen for complaints of right sided 
low back pain.  There was no spasm, but he was unable to 
straighten up.  In late September he was seen for complaints 
of depression, back pain and headache, considered to be due 
to a psychiatric condition.  

When the veteran was examined for separation from service in 
September 1968 it was indicated on a medical history form 
that he had had severe backache in August 1966 brought about 
by sneezing or coughing and had been treated medically and 
was currently asymptomatic.  On the report of medical 
examination, clinical evaluation of the spine was normal.  

The veteran's initial claim for VA disability benefits was 
submitted in August 1983.  Among other things he referred to 
a back strain occurring in 1966-1968.

The veteran was examined by the VA in October 1983.  He 
reported infrequent left low back pain.  He related the pain 
to stress.  He did not relate it to physical activities.  On 
examination the back was unremarkable with a normal spinal 
curvature, no spinal tenderness and no paravertebral muscle 
spasm or tenderness.  There was a full range of motion 
without pain.  The impressions included recurrent myalgia of 
the left lumbar paravertebral muscles by history, 
intermittently symptomatic, minimal.  

In connection with his April 1996 claim for VA benefits, the 
veteran submitted a statement by James S. Turner, M.D.  
Dr. Turner indicated that he was a retired physician and that 
although his records from 1968 to 1979 were no longer 
available, he recalled the veteran's problem since the 
veteran was a personal acquaintance as well as a patient, 
from 1969 until his retirement in 1982.  Dr. Turner recalled 
that the veteran's complaint in 1969 was of pain and weakness 
in the left ankle and foot and pain in the low back.  The 
veteran stated then that his problems were related to an 
accident in 1968 during service.  The veteran reported that 
he had sprained his ankle and wrenched his back negotiating a 
wet stairway while on duty in Turkey.  Objectively there were 
findings including ankle and foot pain as well as pain on 
straight leg raising.  Dr. Turner saw the veteran on several 
occasions over the next 10 to 12 years and in 1979 and 1980 
there was no improvement in the symptoms. He stated that he 
felt then, and still felt that there was a possibility of 
lumbar disc injury with chronic residuals involving scar 
formation and nerve root irritation and a radicular component 
to his pain.

The veteran was afforded a VA orthopedic examination in March 
1998.  The veteran related that in 1966 while on active duty 
in Turkey he had stepped on some wet stairs and fallen, 
injuring his low back.  He had been hospitalized for a week 
or more.  He had been treated with bed rest and medication 
and his back improved.  He had returned to duty; however, he 
continued to have back symptoms.  Since his separation from 
service the veteran had had no known back injuries; however, 
he had been seen and treated by a private physician and VA 
physicians for his low back.  His present complaint was of 
low back pain with acute episodes of increased pain occurring 
about 2 or 3 times a day.  It was precipitated by lifting, 
prolonged standing and sitting and was relieved with Ultram 
or lying down.  On physical examination various findings were 
made regarding the lumbar spine.  The examiner's impression 
was that the veteran had degenerative joint disease of the 
spine with left sciatica.  A herniated nucleus pulposus was 
to be ruled out.  He later stated that it was his opinion 
that the findings were compatible with a herniated nucleus 
pulposus.

The veteran was again examined by the VA in May 1999.  On 
examination the low back was straight and flat and there was 
no pelvic tilt.  There was some paravertebral spasm.  The 
impressions included low back pain with left sciatica.  The 
examiner was of the opinion that the back condition could 
have resulted from a fall in service. 

During the April 2000 video conference, the veteran again 
related that he had injured his low back during service and 
had been hospitalized for the condition and that he had had 
back problems ever since that time.  After being treated by 
Dr. Turner he began going to the VA for treatment for his low 
back condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnoses including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In this case, the veteran's service medical records reflect 
that he was seen on several occasions for complaints of low 
back pain.  In a recent statement, his private physician, 
Dr. Turner, recalled treating him for conditions including 
low back problems from 1969 until 1982.  When the veteran was 
examined by the VA in October 1983 the findings regarding the 
low back were essentially normal and recurrent myalgia of the 
left lumbar paravertebral muscles was diagnosed by history 
only.  However, it was also indicated that the condition was 
intermittently symptomatic although minimal in nature.  The 
veteran has recently been examined by the VA on several 
occasions and various low back disabilities have been 
diagnosed.  The VA examiners have concluded that his current 
problems could be related to those he had in service.  

In the Board's opinion, the evidence of record establishes a 
well grounded claim; that is there is now evidence of 
recurrent back problems in service, a current low back 
disability, and several medical opinions which relate his 
current problems, with varying degrees of certainty, to the 
back problems noted and treated in military service.  Thus, 
the current record established a well grounded claim, and 
there is no significant medical evidence which would indicate 
that his back problems are not related to his service, or 
possibly to his service connected psychiatric disability.  
Accordingly, under the circumstances, the Board concludes 
that service connection is warranted for the chronic low back 
disability.  38 U.S.C.A. § 1110.  In arriving at its decision 
in this regard the Board has resolved all doubt in favor of 
the veteran.  38 U.S.C.A. § 5107.

II.  The Claim for an Evaluation in Excess of
10 Percent for a Left Foot Disability.  

The veteran's service medical records reflect that in 
February 1965 he twisted his left ankle.

In a November 1987 statement, W. Bradley Johnston, D.P.M., 
reflected that the veteran had initially been seen in January 
1983 for heel pain involving his left foot.  His most recent 
examination had been in November 1987 and revealed general 
discomfort in the left heel and across the dorsal aspect of 
his foot.  

In April 1996 Dr. Turner stated that when he examined the 
veteran in 1969 there was extreme tenderness over the lower 
Achilles tendon and its points of insertion on the posterior, 
medial and lateral aspects of the calcaneus bone and 
tenderness over the calcaneal-tarsal articulations.  It was 
his impression that the veteran had suffered a severe sprain 
of the ankle and foot with tears and separation of fibers of 
the Achilles tendon and its attachments and a persistent 
tendonitis had become chronic.  

The VA outpatient treatment records reflect that the veteran 
was seen in November 1988 for left foot and ankle pain of a 
chronic nature.  An assessment was made of probable 
degenerative arthritis of the talonavicular joint.  

When the veteran was afforded the VA orthopedic examination 
in March 1998 he had a Grade I loss of the inner longitudinal 
arch.  The forefoot was unremarkable.  The veteran was unable 
to walk on his toes.  Heel walking was difficult and the 
veteran had difficulty with dorsiflexion of the foot while 
walking.  He was tender across the dorsum of the midfoot to 
palpation.  He had a normal motion of the midfoot; however, 
with passive motion there was some midfoot discomfort.  The 
impressions included degenerative joint disease of the left 
midfoot, symptomatic.  

On the May 1999 VA examination he reported pain of the back, 
left midfoot and medial aspect of the left ankle that 
bothered him constantly with associated weakness.  He could 
stand about 3 or 4 hours and walk for about a half a mile at 
a time.  He stated he walked with a limp and almost fell at 
times.  He could not perform well at work because it required 
long periods of standing.  The pain was partially relieved 
with Ultram.  On physical examination there was no swelling 
or redness of the left ankle and left foot.  There was mild 
tenderness of tendons and ligaments of the left ankle, along 
with mild tenderness at the mid-dorsal aspect of the left 
foot.  Inversion was 30 degrees and eversion 20 degrees.  On 
standing there was no flat foot.  He walked with difficulty 
on the heels and toes.  The impressions were left ankle pain 
with moderate functional loss due to pain and weakness and 
left foot pain with moderate functional loss due to pain and 
weakness .

During the April 2000 video conference, the veteran stated 
that his left foot and ankle problems interfered with his 
activities.  He could not walk for pleasure at all.  He did 
not really have a normal gait or a normal stride.  He worked 
in a factory and they tried to time him so he was not on his 
feet all day if they could.  He performed assembly work 
sitting down as well as standing.  He had been employed at 
the factory for nine years.  His foot and ankle were painful 
all of the time and he took medication for his pain.  He did 
not clearly distinguish the manifestations of his foot 
disability from those of his ankle disability.  

A 10 percent evaluation is warranted for a moderate foot 
injury.  A 20 percent evaluation is warranted for a 
moderately severe foot injury.  38 C.F.R. Part 4, Code 5284.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the various 
joints, muscles and nerves of an extremity may overlap to a 
considerable extent.  The evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.
 
The Board notes that in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims indicated that there was a distinction 
between a veteran's initial dissatisfaction with the initial 
rating assigned following a grant of service connection and a 
claim for an increased rating of a service-connected 
condition.  The Court noted that the distinction might be 
important in terms of, among other things, determining the 
evidence that could be used to decide whether the original 
rating on appeal was erroneous.  The Court indicated that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  The Court indicated 
that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings. 

In this case, the recent VA examinations reflect that the 
veteran complains of pain involving his left foot and the 
examinations have disclosed some tenderness involving the 
foot.  However, there was no swelling or redness of the foot.  
Similar finding were reported with regard to the left ankle.  
A recent examiner found that the veteran had moderate 
functional impairment of the foot, and also had a moderate 
functional impairment due to the ankle disability, a 
condition which has also been recognized as service connected 
and rated as 10 percent disabling.  The veteran has described 
complaints relating to his foot, ankle and back which, 
cumulatively, might constitute more than a moderate 
functional impairment.  The impairment is a cumulative thing 
and the veteran has not well described independent symptoms 
clearly attributable to the foot disability.  When the 
question was posed to a recent examiner, he felt that there 
was no more than moderate impairment of both the ankle and 
foot.  The veteran has ratings currently in place which 
reflect such moderate impairment of adjacent areas.  While 
the veteran has disagreed with the rating for the ankle also, 
that issue, as noted above, has not been developed for 
appellate review.  In any event when considering the 
requirement to avoid evaluating the same manifestation under 
different diagnoses, it is clear that the medical evidence of 
record does not indicate that the manifestations of the 
veteran's left foot condition have resulted in more than 
moderate disability.  Accordingly, under the circumstances, 
entitlement to an evaluation in excess of 10 percent for the 
left foot disability under Diagnostic Code 5284 would not be 
warranted.  The medical evidence of record indicates that the 
foot condition has not changed significantly since the 
initial rating and thus possible staging of the ratings under 
Fenderson is not for consideration.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the U.S. Court of Appeals for Veterans 
Claims held that consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 when evaluating 
orthopedic disabilities.  The May 1999 VA examination 
reflected that the veteran had some functional loss due to 
pain and weakness involving his left foot and these factors 
have been taken into consideration by the Board in evaluating 
the degree of severity of the veteran's left foot disability.  
However, for the reasons already discussed, the Board does 
not find that the manifestations of the veteran's left foot 
condition are of such nature and extent so as to warrant 
entitlement to an evaluation in excess of that presently 
assigned for the left foot disorder.

The Board has carefully reviewed the entire record in this 
case with regard to the veteran's claim for an evaluation in 
excess of 10 percent for his left foot disability; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue regarding that 
matter.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a chronic low back 
disability is established.  The appeal is granted to this 
extent.  Entitlement to an evaluation in excess of 10 percent 
for the veteran's left foot disability is not established.  
To this extent the appeal is denied.

REMAND

As noted previously, statements made by the veteran's 
representative in March 2000 and testimony provided by the 
veteran at the March 2000 video conference have been 
construed by the Board as a notice of disagreement with a 
September 1999 rating action assigning a 10 percent 
evaluation for the veteran's left ankle disability.  
Therefore, even though the issue has not been developed for 
appellate review, and cannot be considered by the Board, it 
must be formally remanded to the regional office, per 
Manlincon v. West, 12 Vet. App. 238 (1999).  The veteran 
should therefore be sent a statement of the case on the 
question of entitlement to an evaluation in excess of 10 
percent for the left ankle disability.  If he thereafter 
submits a substantive appeal regarding that matter, that 
issue should be sent to the Board for appellate 
consideration.  No action is required of the veteran until he 
receives further notice.  

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition regarding any remaining matter 
on appeal pending completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

